DENNIS, Justice.
The defendant, August Windhorst, was charged by bill of information with having violated the Louisiana obscenity statute, La.R.S. 14:106. Defendant timely filed a motion to quash the information, alleging the statute’s unconstitutionality. Defendant’s motion was maintained by the district judge for reasons orally assigned. The State appealed.
On motion of the State, the record presented for our review was supplemented to include the district judge’s oral reasons for his judgment. It appears that the district judge, who also declared La.R.S. 14:106 unconstitutional in an unrelated case, State v. Amato, 343 So.2d 698 (La.1977) (Docket number 58,619), maintained defendant’s motion here for substantially the same reasons he assigned therein.
Accordingly, for the reasons this day assigned in State v. Amato, 343 So.2d 698 (La.1977) (Docket number 58,619), the judgment of the district court maintaining defendant’s motion to quash the information is reversed and set aside, and the case is remanded for further proceedings.
DIXON, J., dissents for reasons stated in # 58,619, La., 343 So.2d 698.